United States Court of Appeals
                     For the First Circuit


No. 17-1693

                   JAMES ELLIS; WILLIAM PERRY,

                     Plaintiffs, Appellants,

                               v.

               FIDELITY MANAGEMENT TRUST COMPANY,

                      Defendant, Appellee.


                          ERRATA SHEET

     The opinion of this Court issued on February 21, 2018, is
amended as follows:

     On page 11, the full text of footnote 3 is replaced with:
"For this reason, we reject plaintiffs' claim that the Supreme
Court's reference to Donovan in Pegram v. Herdrich, 530 U.S. 211,
235 (2000), blesses the interpretation plaintiffs would have us
glean from Donovan."